108 F.3d 337
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re FORMA, INC., Debtor.FORMA, INC., Appellant,v.Michael DESCOMBAZ;  Leslie Jones;  Kenneth O. Lamoreux;Deon Richards;  Jack Knudtsen, Appellees.
No. 95-35912.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 7, 1997.Decided Feb. 20, 1997.

Before:  BROWNING, RYMER, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
Forma, Inc. appeals from the Bankruptcy Appellate Panel's affirmance of the Bankruptcy Court's denial of Forma's objection to the claims for vacation pay of a group of former employees.  We have jurisdiction, 28 U.S.C. § 158(d), and affirm.


3
* Forma argues that the employees weren't entitled to the vacation pay under its policy.  However, Forma did not appeal the Bankruptcy Court's ruling that it "is estopped to deny Claimants' claims for vacation pay."   As issues not raised on appeal are abandoned, Dilley v. Gunn, 64 F.3d 1365, 1367-68 (9th Cir.1995), Forma's other arguments are fruitless.  To the extent that there may be doubt about whether the company is estopped to deny Knudtsen's claim, we do not read the disclosure statement as a waiver, and the Bankruptcy Court's finding that Knudtsen and Forma did not reach an agreement on vacation pay was not clearly erroneous.  Cf. Stephens v. City of Vista, 994 F.2d 650, 655 (9th Cir.1993) (reviewing factfinding on ambiguous agreement for clear error).

II

4
Forma argues that it should have gotten offsets against the claims (except Knudtsen's) because the ex-employees conspired to compete unfairly with Forma.  Proof of such activity must be "clear, cogent, and convincing."  Lewis Pac.  Dairymen's Ass'n v. Turner, 314 P.2d 625, 631 (Wash.1957).  The Bankruptcy Court's findings that the claimants did not start competing or soliciting customers before leaving Forma, and did not take away or use any confidential Forma information, are fully supported by the record.


5
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3